Fuld, J.
(dissenting). Due process entitles one in the position of the relator not only to a hearing on the issue of his sanity (cf. People ex rel. Stock v. Terrence, 11 N Y 2d 362; Matter of Coates, 9 N Y 2d 242) but to a hearing upon which he is represented by a lawyer. Indeed, it seems to me that without the assistance of counsel there can be no meaningful hearing in the constitutional sense. (Cf. Gideon v. Wainwright, 372 U. S. 335.) Since, so far as the papers before us disclose, the relator has never had the benefit or aid of counsel at any hearing bearing on his mental condition, I would reverse the order appealed from and direct a new hearing.
Judges Dye, Van Voorhis, Burke and Scileppi concur with Chief Judge Desmond ; Judge Fuld dissents in an opinion in which Judge Foster concurs.
Order affirmed.